NO. 07-05-0172-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                               SEPTEMBER 16, 2005
                         ______________________________

                  DOUGLAS ANDERSON SUPERNAW, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

        FROM THE COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

            NO. 107377; HONORABLE PAMELA COOK SIRMON, JUDGE
                      _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Appellant Douglas Anderson Supernaw filed a notice of appeal from a judgment of

conviction rendered against him by the Potter County Court at Law No. 2. We dismiss the

appeal for want of prosecution.


      Appellant filed his notice of appeal May 18, 2005. The clerk’s record was due no

later than July 5, 2005. See Tex. R. App. P. 35.2. In response to a request from the trial

court clerk, the date for filing the clerk’s record was extended to July 25, 2005, and

extended a second time to September 9, 2005, due to appellant’s failure to pay the cost of
the clerk’s record. The date for filing the reporter’s record was extended on the request of

the court reporter to August 5, 2005, then to September 9, 2005 for the same reason. The

court reporter has attached to her requests for extension of time an order of the trial court

denying appellant’s request for preparation of a reporter’s record without cost. The court

has also received a copy of a May 25, 2005 order permitting withdrawal of appellant’s

counsel. That order contains a notation by the trial court that appellant had not requested

appointment of counsel or filed an affidavit of indigence. See Tex. R. App. P. 20.2.


       In a letter dated July 26, 2005, this court directed counsel to certify on or before

August 15, 2005, whether appellant had requested preparation of the clerk’s record and

had paid the clerk’s fee, made arrangements to pay the fee or was entitled to appeal

without payment of the fee. See Tex. R. App. P. 35.3(a)(2). Our letter informed appellant

the failure to respond as directed could result in dismissal of the appeal. See Tex. R. App.

P. 37.3(b).


       A second letter dated August 10, 2005, to both appellant and his counsel directed

appellant to certify, on or before August 15, 2005, whether appellant had requested

preparation of the record. See Tex. R. App. P. 34.6(b)(1). We have received no response

to either letter. The trial court clerk has filed a third request for extension, indicating that

appellant still has not paid or made arrangements to pay for the record.


       The trial court clerk has not filed the clerk’s record because of appellant’s failure to

pay, or make arrangements to pay, the clerk’s fee. The information before the court

indicates appellant is not entitled to proceed without payment of costs because he has not


                                               2
filed an affidavit of indigence. See Tex. R. App. P. 20.2. Accordingly, pursuant to Rule of

Appellate Procedure 37.3(b), we dismiss the appeal for want of prosecution.




                                         James T. Campbell
                                             Justice




Do not publish.




                                            3